Thompson, Justice.
Rainey was convicted of rape and possession of cocaine following a jury trial at which direct evidence of guilt was offered during the State’s case-in-chief. He did not request a jury instruction on the law of circumstantial evidence, and none was given by the trial court. His convictions were affirmed by the Court of Appeals in Rainey v. State, 216 Ga. App. 557 (455 SE2d 73) (1995). We granted certiorari because the issues presented in Rainey’s petition were then pending before this Court in Stubbs v. State, 265 Ga. 883 (463 SE2d 686) (1995). We subsequently rendered our decision in Stubbs, in which we reiterated that where the State’s case rests both on direct and circumstantial evidence, a jury instruction on circumstantial evidence is required to be given only upon request. Since Rainey failed to request a charge on the law of circumstantial evidence as set out in OCGA § 24-4-6, the judgment of the Court of Appeals must be affirmed. Stubbs, supra.

Judgment affirmed.


All the Justices concur, except Fletcher, P. J., who concurs in the judgment only.